     Case 2:14-cv-00874-TLN-AC Document 166 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    BRYAN MAZZA,                                      No. 2:14-cv-0874-TLN-AC
12                         Plaintiff,
13           v.                                         ORDER
14    L. AUSTIN, et al.,
15                         Defendants.
16

17          Plaintiff Bryan Mazza (“Plaintiff”), a state prisoner proceeding pro se, brings this civil

18   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 24, 2020, the magistrate judge filed findings and recommendations which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 165.) Neither party has

23   filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                        1
     Case 2:14-cv-00874-TLN-AC Document 166 Filed 08/04/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed June 24, 2020 (ECF No. 165), are adopted in

 5   full;

 6           2. Defendants’ Motions for Summary Judgment, ECF Nos. 143 and 144, are GRANTED;

 7           3. Judgment is entered for Defendants Lipson, McCue, Kuersten, Austin and Tan; and

 8           4. The Clerk of Court is directed to close this case.

 9           IT IS SO ORDERED.

10   DATED: August 3, 2020

11

12
                                                                     Troy L. Nunley
13
                                                                     United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
